                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


PIERRE LAMAR TAYLOR,

                   Petitioner,                       Case No. 18-cv-11925
                                                     Hon. Matthew F. Leitman
v.

SONAL PATEL,1

               Respondent.
__________________________________________________________________/

     OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
     HABEAS CORPUS (ECF No. 1) AND (2) GRANTING A LIMITED
               CERTIFICATE OF APPEALABILITY

      Petitioner Pierre Lamar Taylor is a state prisoner in the custody of the

Michigan Department of Corrections. He is serving sentences of six to fifteen years

in prison for involuntary manslaughter, Mich. Comp. Laws § 750.321, and two years

in prison for felony firearm, Mich. Comp. Laws § 750.227b, imposed following a

jury trial in the Wayne County Circuit Court.

      Taylor, through counsel, has filed a petition for a writ of habeas corpus in this

Court pursuant to 28 U.S.C. § 2254. (See Pet., ECF No. 1.) He seeks habeas relief



1
  The proper respondent in a habeas case is the state officer having custody of the
petitioner. See Rule 2, Rules Governing Section 2254 Cases. The warden of Taylor’s
present place of incarceration is Sonal Patel. The Court therefore amends the case
caption to substitute Sonal Patel as the Respondent.
on three grounds: (i) trial counsel rendered ineffective assistance; (ii) the state

court’s findings of fact were unreasonable in light of the record; and (iii) he was

denied a fair trial by the knowing presentation of perjured testimony. (See id.) The

Court has carefully reviewed the petition and concludes that it does not state a claim

upon which relief may be granted. Therefore, the Court DENIES the petition.

However, the Court will GRANT a limited certificate of appealability as set forth

below.

                                           I

                                           A

      The Michigan Court of Appeals described the basic facts underlying Taylor’s

convictions as follows:

             This case arises from a shooting death in Detroit on June
             12, 2011 at the scene of a street race on Epworth Street, a
             two-lane street in Detroit. The victim, Amran Najy, and
             four other passengers, arrived at the scene of the street race
             in a 2009 Chevrolet Impala. Nagy [sic] was killed when a
             bullet was fired into the vehicle. An officer on the scene
             said that Najy was “slumped over, stuck in the vehicle.”
             Another officer observed that a bullet “had gone through
             the trunk lid into the rear passenger seat on the ...
             passenger side.” Based on the testimony of several
             witnesses at trial, a jury determined defendant to be the
             shooter.

People v. Taylor, 2014 WL 4160557, at *1 (Mich. Ct. App. Aug. 21, 2014).




                                           2
                                          B

      Taylor was originally charged with second-degree murder, involuntary

manslaughter, and felony firearm.      His preliminary examination was held on

September 27, 2011.

      Two prosecution witnesses testified at the preliminary examination. First,

Hasem Salem testified that he saw Taylor at a street race in Detroit on the night of

the shooting and that Taylor was making angry gestures toward the car in which the

victim (Najy) was driving. However, Salem acknowledged that he did not see Taylor

with a gun and did not see Taylor fire any shots. Salem also did not recall whether

Taylor was standing with any other people at the race.

      Second, Iran Tarrant testified on direct examination that Taylor was the

shooter. However, on cross-examination, Tarrant was less definitive. When asked

whether he could be mistaken that Taylor was the shooter, Tarrant answered: “No,

maybe not, no.” (9/27/2011 Prelim. Exam. Tr. at 42, ECF No. 5-2, PageID.246.)

Tarrant later acknowledged that it was “possible” that he was mistaken in his

identification of Taylor. (Id. at 47, PageID.251.) Tarrant also did not recall whether

he saw Taylor standing with any other people at the race.

      Taylor’s attorney, Ronald McDuffie, then called Taylor to testify. Taylor

testified that he was present at the street race on the evening that Najy was shot. He




                                          3
explained that he went to the race with multiple family members, and he said that he

stayed with them the entire time. He denied firing any shots.

      At the conclusion of the testimony, McDuffie argued that the examining

magistrate should believe Taylor, disbelieve the prosecution’s witnesses, and

dismiss the charges against Taylor. Instead, the magistrate judge concluded that the

jury should resolve the credibility contest between Taylor and the prosecution’s

witnesses, and the magistrate bound the case over for trial.

                                           C

      Between the conclusion of the preliminary examination and the beginning of

trial, Taylor’s recollection changed. After speaking with a family member and

reviewing Facebook posts, Taylor recalled that – contrary to his preliminary

examination testimony – he was in fact not present at the street race on the evening

that Najy was shot. He decided that he wanted to present an alibi defense at trial.

      Taylor also changed lawyers between the preliminary examination and the

trial. He retained attorney Antonio Tuddles to represent him at trial. Tuddles

presented two defenses. First, Tuddles contended that the prosecution’s witnesses

could not reliably identify Taylor as the shooter.        Second, Tuddles presented

Taylor’s alibi defense. Taylor testified in support of that defense. Taylor told the

jury that he did not attend the street race on the night of the shooting and that he was

actually riding his motorcycle on Belle Isle that evening. On cross-examination, the

                                           4
prosecution confronted Taylor with the conflict between his trial testimony and his

testimony at the preliminary examination that he had been at the street race on the

night of the shooting.

       At the conclusion of the trial, the jury convicted Taylor of involuntary

manslaughter and felony firearm. The trial court sentenced him to six to fifteen years

in prison for the involuntary-manslaughter conviction and two years in prison for the

felony-firearm conviction.

                                            D

       Taylor later filed a motion for new trial. He argued that the prosecution

knowingly presented perjured testimony from witness Robert Hanson. Hanson

testified at trial that:

               he frequently attended the street races, and that he saw the
               Impala arrive at the scene. Further, as the driver of the car
               made a U-turn on Epworth Street in order to clear the way
               for the street race, Hanson saw defendant pull out a black
               gun and fire it toward the car. Hanson identified defendant
               at trial, saying that he could “never forget his face”
               because defendant “shot one of [Hanson’s] friends that [he
               hung] out with every day.” Hanson, who was standing 18
               to 20 feet from defendant, testified that he saw defendant
               pick up the shell, throw it to his right, and tell a friend,
               “Oh, he’s gonna be mad in the morning when he look[s]
               at that size of that bullet hole in his car.” Approximately
               10 minutes later, Hanson received a phone call and went
               to the intersection of Linwood Street and West Grand
               Boulevard, where he saw the Impala “mangled” on the
               median.



                                            5
             Two weeks later, Hanson saw defendant at the street races,
             and sent a text message to a detective with the license plate
             number of the car in which defendant arrived. Hanson
             identified defendant in a photographic lineup on July 24,
             2011.

Taylor, 2014 WL 4160557, at *1.

      This testimony conflicted with a statement Hanson had given to police shortly

after the shooting. In that statement, Hanson said that he did not see anyone with a

gun on the night of the shooting. Taylor argued that given the obvious inconsistency

between Hanson’s statement and his trial testimony, the prosecution must have

known that the trial testimony was false.

      The trial court agreed with Taylor and granted a new trial. The prosecution

appealed that ruling, and the Michigan Court of Appeals reversed and remanded for

further proceedings.

      On remand, Taylor presented claims of ineffective assistance of counsel – the

same claims that he presents in this petition and that are described in detail below.

The trial court denied relief on those claims. (See ECF No. 5-21, PageID.1960-

1970.)   As further described in detail below, the Michigan Court of Appeals

thereafter rejected Taylor’s ineffective assistance claims and affirmed Taylor’s

convictions. See People v. Taylor, 2016 WL 5886316 (Mich. Ct. App. Oct. 6, 2016).

      On June 18, 2018, Taylor filed this habeas petition. He brings the following

claims for relief:

                                            6
            I.     The state court’s application of Strickland v.
            Washington, was objectively unreasonable where
            Petitioner was denied a fair trial by ineffective assistance
            of trial counsel in failure to investigate, prepare for trial,
            seek suppression, introduce evidence, and to object.

            II.   The state court findings of fact are contrary to the
            record and relief merited for the unreasonable
            determination of facts in light of the record.

            III. Petitioner denied a fair           trial   by   knowing
            presentation of perjured testimony.

(Pet., ECF No. 1, PageID.2-3.)

                                         II

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

requires federal courts to uphold state court adjudications on the merits unless the

state court’s decision (1) “was contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme Court of the

United States,” or (2) “was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

“The question under AEDPA is not whether a federal court believes the state court’s

determination was incorrect but whether that determination was unreasonable—a

substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007).




                                          7
                                         III

      The Court begins with Taylor’s ineffective assistance of counsel claims. An

ineffective assistance of counsel claim has two components. A petitioner must show

that counsel’s performance was deficient and that the deficiency prejudiced the

defense. See Strickland v. Washington, 466 U.S. 668, 687 (1984). Because the

Michigan Court of Appeals adjudicated all of Taylor’s ineffective assistance of

counsel claims on the merits, AEDPA’s deferential standard of review applies to

these claims. See Kernan v. Hinojosa, 136 S. Ct. 1603, 1604 (2016). Under AEDPA,

“the question” for this Court “is whether there is any reasonable argument that

counsel satisfied Strickland’s deferential standard.” Harrington v. Richter, 562 U.S.

86, 105 (2011).

                                         A

      Taylor’s first ineffective assistance of counsel claim concerns the decision of

Taylor’s initial counsel – Ronald McDuffie – to call Taylor to testify at the

preliminary examination. This claim has two components.

      First, Taylor argues that McDuffie’s decision to present his (Taylor’s)

testimony was based upon an incorrect understanding of the law. McDuffie called

Taylor as a witness based, in part, on his (McDuffie’s) belief that the examining

magistrate could (1) weigh the credibility of Taylor’s testimony against the

testimony of the prosecution’s witnesses and (2) dismiss the charges if the testimony

                                         8
of the prosecution’s witnesses, when weighed against Taylor’s testimony, failed to

establish probable cause that Taylor committed the shooting. (See, e.g., ECF No. 5-

16, PageID.1697.) Taylor contends that, as a matter of law, the magistrate could not

dismiss the charges based upon a credibility determination; he insists that Michigan

law requires any credibility contest among preliminary examination witnesses to be

resolved by a jury at trial. (See 11/22/2019 Tr. 21-22, ECF No. 12, PageID.2833-

2834). Taylor concludes that that because magistrate could not have dismissed the

charges based upon his testimony, there was no benefit to having him testify, and

his testimony served only to subject him to substantial risks – such as having the

testimony used against him at trial. And Taylor says that McDuffie was ineffective

for calling him (Taylor) to testify when he had nothing to gain and much to lose.

      Second, Taylor contends that McDuffie failed to prepare him to testify at the

preliminary examination. Taylor says that McDuffie did not explain to him what to

expect at the preliminary examination, did not prepare him to testify, and “blindly

led” him into admitting he was present at the street race on the day of the shooting.

(Pet., ECF No. 1-1, PageID.29.) And Taylor says that because McDuffie did not

prepare him, he mistakenly said that he was at the street race – instead of riding his

motorcycle on Belle Isle – on the evening of the shooting.

      The Michigan Court of Appeals considered both components of Taylor’s

claim that McDuffie was ineffective on direct review and rejected them:

                                          9
At the preliminary examination, defendant, on questioning
by his counsel, Ronald McDuffie, testified that he attended
the street races held in Detroit on June 12, 2011, the day
of the shooting. At trial, however, defendant testified that
he was not present in that area on the day of the shooting.
He explained that he had gone to the street races in Detroit
on a single occasion. While he was unsure of the date he
attended the races, defendant testified that it was not the
day of the shooting. The prosecutor used defendant’s
preliminary examination testimony to impeach his trial
testimony. Thus, defendant’s preliminary examination
testimony was harmful to defendant at trial.

At the evidentiary hearing held regarding defendant’s
ineffective assistance claims, McDuffie explained why he
called defendant to testify. Defendant had told McDuffie
that he was present at the races on the day the shooting
occurred. Defendant explained, however, that he was with
a relative the entire time, and thus was not the shooter.
McDuffie believed the prosecutor’s identification
evidence was weak. He had also spoken with the
prosecutor regarding the possibility of defendant taking a
polygraph examination. McDuffie believed that even if
defendant was bound over at the preliminary examination,
if he passed a polygraph examination with a statement that
was consistent with his preliminary examination
testimony, the charges could be dropped. For his part,
Rajesh Prasad, who prosecuted the case, confirmed that
there were discussions regarding a polygraph
examination. Prasad testified that he likely would not
have dropped the charges had defendant passed such an
examination, but that the ultimate decision whether to do
so would have been “above [his] head.”

Defendant denied that any conversations took place
concerning a polygraph examination. He testified that
before the preliminary examination, he spoke with
McDuffie and described a day he attended the races, but
was not the same day as the shooting. He answered
affirmatively when McDuffie asked if he was present in
                            10
the area on June 12, 2011, because he was unaware of the
date he was present in the area and assumed McDuffie was
talking about the day he actually was present, not the day
of the shooting. Defendant testified that McDuffie
decided alone that defendant would testify.

When the trial court ruled on this issue, it found McDuffie
credible.[ ] It also found that the decision to have
defendant testify was a strategic decision and that
defendant had not shown that strategy to be unsound. We
agree with the trial court’s assessment. “The district court
must consider not only the weight and competency of the
evidence, but also the credibility of the witnesses, and it
may consider evidence in defense.” People v. Redden, 290
Mich. App. 65, 84; 799 NW2d. 184 (2010). See also
People v. Yost, 468 Mich. 122, 127; 659 NW2d. 604
(2003) (“Our prior case law recognizes the propriety of an
examining magistrate’s considering the credibility of
witnesses.”). Presenting defendant’s testimony at the
preliminary examination may have led the trial court to
conclude that the prosecutor’s witnesses were not credible.
The record also supports McDuffie’s explanation that had
defendant passed a polygraph, the charges might have
been dropped.3        McDuffie’s belief that consistent
testimony at the preliminary examination would have
aided defendant in this regard is not patently unsound.

Nor does it appear that there was any reason for McDuffie
to expect that defendant’s preliminary examination
testimony would later harm him at trial. Clearly,
throughout the preliminary examination, McDuffie was
relying on defendant’s explanation that while he was
present in the area when the shooting occurred, he was not
the shooter. Only later did defendant change his story,
claiming he was not present at all on June 12, 2011.4 But
there was no reason for McDuffie to expect defendant’s
recollection to change so drastically between the
preliminary examination and trial. While defendant’s
preliminary examination testimony proved damaging, this
Court will not second-guess McDuffie’s strategic choices
                            11
            with the benefit of hindsight. See People v. Dunigan, 299
            Mich. App. 579, 589-590; 831 N.W.2d. 243 (2013). Thus,
            although the strategy of calling defendant to testify at the
            preliminary examination ultimately proved unsuccessful,
            defendant fails to overcome the presumption that trial
            counsel’s performance was born of sound strategy. See
            People v. Petri, 279 Mich. App. 407, 412; 760 N.W.2d.
            882 (2008) (“A failed strategy does not constitute deficient
            performance.”).


            3
              Although Prasad testified that a passed polygraph would
            likely not have changed his mind, he also explained that
            the decision was not his to make. Thus, despite Prasad’s
            personal reluctance to dismiss a matter based on a
            polygraph, the possibility remained open.
            4
               At the preliminary examination, before defendant
            testified, it had been made very clear that June 12, 2011,
            was when the shooting occurred. Thus, defendant’s
            explanation that he believed McDuffie was asking about a
            day other than when the shooting occurred is simply
            unbelievable.

Taylor, 2016 WL 5886316, at ** 3-4.

      Taylor has not shown that the Michigan Court of Appeals’ decision was

contrary to, or an unreasonable application of, clearly established federal law. As

an initial matter, the Michigan Court of Appeals’ determination that, as McDuffie

believed, the examining magistrate was permitted to weigh witness credibility,

including Taylor’s own credibility, and could have dismissed the charges against

Taylor if, based upon that weighing, the magistrate found a lack of probable cause,

is a matter of state law that this Court may not question on habeas review. See

                                        12
Seymour v. Walker, 224 F.3d 542, 558 (6th Cir.2000) (“[I]t is not for this court to

question the state court’s interpretation of its own law”).2 Thus, this Court cannot

grant habeas relief on the ground that McDuffie’s strategy of seeking dismissal based

upon the relative credibility of the witnesses was contrary to Michigan law.

      Nor is Taylor entitled to relief based upon the Michigan Court of Appeals’

determination that McDuffie was not ineffective when he had Taylor testify at the

preliminary examination.     As noted above, that decision is entitled to double

deference in these habeas proceedings. See Harrington, 562 U.S. at 105. And while

reasonable attorneys would certainly have a basis for questioning McDuffie’s

strategy – indeed, anyone familiar with the realities of criminal defense practice in

Michigan would recognize the strategy as a real longshot – Taylor has not shown

that, under the highly deferential standard applicable here, the Michigan Court of

Appeals unreasonably found the strategy to not constitute ineffective assistance. As

noted above, McDuffie did score some important points during his cross-

examination of the prosecution’s witnesses at the preliminary examination. In



2
  While the Court does not review the Michigan Court of Appeals’ interpretation of
state law, the Court notes that substantial support exists for that court’s conclusion
on this point. Error! Main Document Only.As the Michigan Supreme Court
recently confirmed in People v. Anderson, 912 N.W.2d 503 (Mich. 2018), a
magistrate’s duty is to consider the credibility of both the prosecution and defense
witnesses and to make a probable cause determination based, at least in part, on those
credibility determinations. See id. at 510-11.

                                         13
contrast, the prosecution did not undermine Taylor’s testimony in any meaningful

way when it cross-examined him. Thus, there is at least some reasonable support

for the Michigan Court of Appeals’ conclusion that McDuffie had a rational basis

for presenting Taylor’s testimony and for seeking dismissal on the ground that

Taylor’s testimony was far more credible than that offered by the prosecution’s

witnesses. Moreover, it was not unreasonable for the Michigan Court of Appeals to

conclude that McDuffie had no reason to believe that, when called as a witness,

Taylor would mistakenly testify that he attended the street race on June 11th.3 For

all of these reasons, under the highly deferential standard of review applicable here,

Taylor is not entitled to federal habeas relief due to McDuffie’s decision to call him

(Taylor) as a witness at the preliminary examination.

      Finally, Taylor has not shown that the state court erred when it rejected his

claim that McDuffie failed to prepare him for his preliminary examination

testimony.   At the post-trial evidentiary hearing, McDuffie testified that the

questions he asked Taylor were based on information provided by Taylor. (See

8/23/2015 Tr. at 25, ECF No. 5-16, PageID.1702.) McDuffie also testified that

Taylor made the decision to testify after McDuffie offered him several alternatives.



3
  Indeed, as explained immediately in text below, McDuffie testified in the state trial
court that he met with and prepared Taylor prior to Taylor’s preliminary examination
testimony and that Taylor’s testimony was based off of that preparation. And the
state courts found that testimony by McDuffie to be credible.
                                          14
(See id. at 27, PageID.1704.) The trial court heard Taylor’s testimony to the contrary

and – as Taylor conceded in this proceeding (see 11/22/2019 Tr. at 29, ECF No. 12,

PageID.2841) – believed McDuffie.. The Michigan Court of Appeals then accepted

the trial court’s decision to credit McDuffie’s testimony over Taylor’s. See Taylor,

2016 WL 5886316, at *3. Taylor has not shown any error by either state court in

believing McDuffie’s assertion that he prepared Taylor to testify over Taylor’s

assertion that he did not. Accordingly, Taylor is not entitled to federal habeas relief

on his claim that McDuffie was ineffective for failing to prepare him for his

preliminary examination testimony.

                                          B

      The Court next turns to Taylor’s claims that he received ineffective assistance

from his trial counsel, Antonio Tuddles. None of these claims entitle Taylor to relief.

                                          1

      Taylor first contends that Tuddles was ineffective for failing to move to

exclude Taylor’s preliminary examination testimony because it was the product of

McDuffie’s ineffective assistance. The Michigan Court of Appeals considered that

claim on the merits and rejected it. See id. at *4. That court held that Tuddles was

not ineffective because McDuffie’s strategy was not unsound, and thus a motion to

exclude Taylor’s testimony would have been denied. See id. Under the doubly-

deferential standard of review applicable here – and for many of the same reasons

                                          15
explained above with respect to the Michigan Court of Appeals’ ruling on Taylor’s

claim that McDuffie was ineffective – Taylor has not shown that this ruling was an

unreasonable application of Strickland.

                                           2

       Taylor next argues that Tuddles was ineffective with respect to the admission

at trial of Iran Tarrant’s preliminary examination testimony. As noted above, at the

preliminary examination, Tarrant identified Taylor as the shooter. At the time of

trial, the prosecution could not locate Tarrant. It persuaded the trial court to allow

admission of Tarrant’s preliminary examination testimony under Michigan Rule of

Evidence 804(b) on the ground that Tarrant was unavailable. Taylor argues that

Tuddles was ineffective for failing to challenge the finding that Tarrant was

unavailable and for failing to seek a missing witness instruction.

       The Michigan Court of Appeals considered this claim on direct review and

rejected it:

               Defendant’s claim of ineffective assistance fails because
               the arguments he claims Tuddles should have made were
               clearly meritless. MRE 804(b)(1) permits the use of
               “[t]estimony given as a witness at another hearing of the
               same or a different proceeding, if the party against whom
               the testimony is now offered ... had an opportunity and
               similar motive to develop the testimony by direct, cross,
               or redirect examination.” This exception to the general
               prohibition against the admission of hearsay is only
               available, however, if the witness is unavailable. MRE
               804(b). A witness is deemed unavailable if the witness “is
               absent from the hearing and the proponent of a statement
                                          16
             has been unable to procure the declarant’s attendance ...
             by process or other reasonable means, and in a criminal
             case, due diligence is shown.” MRE 804(a)(5).

             Defendant claims that the efforts made in this case
             consisted of “making a few attempts to serve process and
             then stopping when the mother of the witness says
             [Tarrant] does not want to come to court.” The record does
             not support defendant’s claim. As Diaz explained, Tarrant
             was initially cooperative. Diaz then attempted to visit
             Tarrant at his home before the start of trial, only to find
             that the home had burned down. Officers were eventually
             able to locate Tarrant’s mother, who was belligerent,
             uncooperative, and indicated that Tarrant would not
             appear to testify. The prosecutor obtained a witness
             detainer. With the detainer in hand, the Fugitive
             Apprehension Team began searching for Tarrant.
             Unfortunately, despite pursuing a number of potential
             leads regarding Tarrant’s location,5 the team was unable to
             find him. Under the circumstances, the efforts made to
             locate Tarrant constituted diligent, good-faith efforts.
             Accordingly, an objection to the admission of his
             preliminary examination testimony would have been
             futile, as Tuddles aptly recognized. Counsel is not
             ineffective for failing to raise a futile objection.
             __________
             5
               The team checked Tarrant’s bridge card usage, only to
             find that it had not been used for several months. They
             checked with the medical examiner’s office. They tried to
             find a last known address from the post office. They
             checked police reports. They also tried to find utility
             services in Tarrant’s name, but found none. Diaz
             attempted to call Tarrant on his personal cell phone, but
             the number was no longer in use.

Taylor, 2016 WL 5886316, at *5. The Michigan Court of Appeals also denied

Taylor’s related claim that Tuddles was ineffective for failing to seek a missing

witness instruction:
                                         17
             Defendant similarly contends that counsel should have
             sought a missing witness instruction. It is difficult to fault
             counsel on this point because Tuddles did pursue such an
             instruction through the end of trial. Further, the trial court
             correctly declined to give the instruction because it is
             warranted only if the prosecutor did not exercise due
             diligence to procure a witness’s testimony, and we agree
             that the prosecutor established that Tarrant could not be
             produced despite the exercise of due diligence. See People
             v. Eccles, 260 Mich.App. 379, 388; 677 NW2d. 76 (2004).

Id.

      Taylor has not shown that the Michigan Court of Appeals’ rulings were

contrary to, or an unreasonable application of, clearly established federal law. Taylor

argues that the prosecutor did not exercise the required diligence when attempting

to locate Tarrant. His argument is premised on a state statute: Mich. Comp. Laws

§ 767.40a(5) (“The prosecuting attorney or investigative law enforcement agency

shall provide to the defendant, or defense counsel, upon request, reasonable

assistance, including investigative assistance, as may be necessary to locate and

serve process upon a witness.”). But both the state trial court and the Michigan Court

of Appeals determined that the prosecution did comply with its obligations under

state law. (See ECF No. 5-8, PageID.711; Taylor, 2016 WL 5886316, at *5). And

this Court may not revisit that state-law determination on habeas review. See Estelle

v. McGuire, 502 U.S. 62, 67-68 (1991) (“[F]ederal habeas corpus relief does not lie

for errors of state law.”). Moreover, given the state court’s findings that the

prosecution demonstrated due diligence, that Taylor was not entitled to a missing

                                          18
witness instruction, and that Tuddles did in fact “pursue such an instruction through

the end of trial” Taylor, 2016 WL 5886316, at *5, Taylor has not shown that the

Michigan Court of Appeals unreasonably concluded that Tuddles did not render

ineffective assistance related to Tarrant’s testimony. See Coley v. Bagley, 706 F.3d

741, 752 (6th Cir. 2014) (“Omitting meritless arguments is neither professionally

unreasonable nor prejudicial.”).

                                            3

      Taylor next argues that Tuddles was ineffective for failing to interview two

defense witnesses – Michael Smith and Kourtney Manley – before calling them to

testify at trial. Smith testified that he and Taylor went to the street race on June 11,

2011 (the evening of the shooting). This testimony clearly undermined Taylor’s

alibi defense. After trial, Smith changed his story and said that his initial recollection

about the evening in question was mistaken. He testified at a state court post-

conviction hearing that he stayed home the night of June 11th. (See 1/22/2016 Tr.

at 62; ECF No. 5-17, PageID.1817.) Taylor insists that Tuddles would not have

called Smith as a witness had Tuddles interviewed Smith first.

      Manley testified that he was not at the street race on June 11, 2011, and that

he and Taylor, instead, went to the street race on June 20, 2011. Taylor asserts that,

had Tuddles interviewed Manley before he testified, Tuddles could have elicited

testimony that when Manley and Taylor went to the street races they always went

                                           19
with a group. Taylor seems to argue that this would have supported his defense that

he was not at the street race on June 11th because Manley (and, by implication, their

group) was not at the race on the 11th.

      The Michigan Court of Appeals reviewed these claims on direct review and

rejected them. That court noted that following the evidentiary hearing in the trial

court, the trial court found as a matter of fact that Tuddles did meet with Smith and

Manley before calling them to testify. The appellate court saw no error in that factual

finding and concluded that “[n]othing in the record indicates that any lack of

preparation by Tuddles resulted in him being ignorant of important evidence.”

Taylor, 2016 WL 5886316, at ** 5-6.

      Taylor has not shown that the state appellate court’s decision was either

contrary to, or an unreasonable application of, clearly-established federal law. First,

he has failed to explain how Smith’s mistaken testimony is attributable to Tuddles

or how Tuddles would have discovered this mistake through an interview. For

instance, Taylor has not shown that if Tuddles had interviewed Smith prior to

Smith’s testimony, Smith would have recalled at that time that he did not attend the

races on June 11th. Second, Taylor has not shown that there is a reasonable

probability that the result of his trial would have been different if Tuddles had

elicited additional testimony from Manley. Taylor is therefore not entitled to federal

habeas relief on this claim.

                                          20
                                           4

      Next, Taylor argues that Tuddles was ineffective for failing to impeach

prosecution witness Hanson. More specifically, Taylor contends that Tuddles

should have exposed important contradictions between Hanson’s trial testimony and

statements that Hanson had previously given to police. For instance, as described

above, Hanson testified at trial that he saw Taylor pull out a gun and shoot at the car,

but he had previously told the police that he did not see anyone with a gun. Hanson

later admitted that his trial testimony was false.

      The Michigan Court of Appeals held that Tuddles’ cross-examination of

Hanson did not deny Taylor his right to the effective assistance of counsel. That

court bypassed Strickland’s performance prong and proceeded directly to the

prejudice prong and concluded that Taylor did not suffer prejudice related to

Hanson’s testimony:

             Defendant next contends that Tuddles was ineffective for
             failing to impeach Hanson with his prior statement to the
             police. We disagree.

             Defendant contends, and the prosecution agrees, that
             Tuddles should have made additional attempts to impeach
             Hanson with his statement to the police. But we need not
             decide that question, because this Court has already
             determined that it is “not reasonably likely that Hanson’s
             testimony      could     have     affected    the    jury’s
                                                   7
             judgment.” Taylor, unpub op at 7.[ ] To prevail on his
             ineffective assistance claim, defendant bears the burden of
             demonstrating that it is reasonably likely that Tuddles’s
             failure to impeach Hanson’s trial testimony affected the
                                          21
            outcome of trial. But if it is not reasonably likely that
            Hanson’s trial testimony affected the jury’s verdict, it
            cannot be said that impeaching that testimony would have
            any likelihood of leading to a different result.
            __________
            7
              Even if we were not bound by this Court’s prior decision,
            we agree with it. Because four other witnesses identified
            defendant as the shooter, Hanson’s testimony was
            cumulative and not likely to affect the outcome of the trial.


Taylor, 2016 WL 5886316, at *6 and *7 n.7. While the Michigan Court of Appeals

declined to decide whether Tuddles could have made additional attempts to impeach

Hanson, in an earlier opinion, that court concluded that Tuddles had in fact “cross-

examin[ed] Hanson at trial regarding the discrepancies between his direct trial

testimony and his earlier statement.” Taylor, 2014 WL 4160557, at *1.

      Taylor has not shown that the Michigan Court of Appeals’ decision was

contrary to, or an unreasonable application of, clearly established federal law. As

noted above, Tuddles did not ignore Hanson’s contradictory statements. Instead, he

highlighted the discrepancy between Hanson’s statement to police and Hanson’s trial

testimony for the jury during Hanson’s cross-examination. Moreover, Taylor has

not shown that the Michigan Court of Appeals’ unreasonably concluded that any

additional cross-examination of Hanson would have been cumulative of other

evidence and testimony. Simply put, Taylor has not shown that there is a reasonable

probability additional cross examination of Hanson would have led to a different



                                         22
result at trial. Accordingly, Taylor is not entitled to federal habeas relief on this

claim.

                                           5

         Taylor next argues that Tuddles was ineffective for failing to present one of

two alibi witness, Jeffrey Mathes or Anthony Simpson.4 Taylor testified at trial that,

on the night of June 11, 2011, he and a friend – either Mathes or Simpson, he could

not recall which – rode motorcycles on Belle Isle and did not go to the street race.

Taylor asserts that Tuddles should have called Mathes or Simpson to substantiate

his alibi defense that he was not at the race on the night of the shooting.

         The Michigan Court of Appeals considered this claim on the merits and

rejected it. The court first held that Tuddles’ decision not to call Simpson as a

witness did not prejudice Taylor because, as Taylor now admits,5 Taylor was not

riding with Simpson on the day of the shooting. See Taylor, 2016 WL 5886316, at

*7. The court further held that Tuddles’ failure to call Mathes as a witness did not

prejudice Taylor because, as Mathes admitted at the post-trial evidentiary hearing,



4
  In Taylor’s post-hearing brief, he also raises a claim that Tuddles was ineffective
by denigrating the alibi defense during his opening statement and closing argument.
This claim has not been properly exhausted because it was never raised in the state
courts. Moreover, Taylor did not raise this claim in his petition. The Court declines
to consider this unexhausted and late-presented claim.
5
 At a post-trial state-court evidentiary hearing, Taylor testified that he and Mathes,
not Simpson, were riding their motorcycles on June 11th. (See 4/1/2016 Tr. at 24-
25, ECF No. 5-20, PageID.1914-1915.)
                                           23
he (Mathes) could not recall the date on which he went riding with Taylor, and thus

his testimony would have not meaningfully advanced Taylor’s alibi defense. See id.

      Taylor has failed to show that these rulings were contrary to, or an

unreasonable application of, clearly established federal law. Simply put, Taylor has

not demonstrated how the testimony of either Simpson or Mathes would have

materially advanced his alibi defense. Accordingly, Taylor is not entitled to federal

habeas relief on this claim.

                                           6

      Taylor next argues that Tuddles was ineffective because Tuddles failed to

introduce into evidence a Facebook post written by Taylor and dated June 11, 2011.

The post stated Taylor was going to Detroit to “Summer Jams,” and then to the

“island.” Taylor, 2016 WL 5886316, at *8. Taylor says that he reviewed this post

after his preliminary examination testimony and that doing so helped reminded him

that he went to Belle Isle, not to the street race, on the night of the shooting. Taylor

says that Tuddles should have sought admission of the post because the post would

have helped the jury understand how and why Taylor’s trial testimony differed from

his preliminary examination testimony.

      The Michigan Court of Appeals considered this claim on direct review and

rejected it. That court held that the Facebook post was inadmissible hearsay because

it would have been offered to prove the truth of the matter asserted, that is, to prove

                                          24
Taylor’s whereabouts. See id. at *8 n.9. The court further held that the post would

have been cumulative because Taylor and his sister both testified about the post and

how it influenced Taylor’s changed testimony. See id. at *8. The court rejected

Taylor’s argument that exclusion of this testimony as hearsay violated his right to

present a defense because Taylor was able to present his alibi defense through his

own testimony and the hearsay rule was not arbitrary or disproportionate to the

purpose of the rule. See id. at *8 n.9.

      Taylor has not shown that the Michigan Court of Appeals’ decision was an

unreasonable application of, or contrary to, clearly established federal law. First, the

court’s ruling that the Facebook post was inadmissible hearsay is a matter of

Michigan state law that this Court may not second-guess on habeas review, and

Taylor cannot show that Tuddles was ineffective for failing to seek admission of the

inadmissible post. See Coley, 706 F.3d at 752 (an attorney is not ineffective in failing

to raise meritless argument). Second, Taylor has not demonstrated that the state

appellate court unreasonably determined that exclusion of the Facebook post did not

violate his right to present a defense because he was able to present his alibi defense

and to explain the basis of his memory change though other evidence. For all of

these reasons, Taylor is not entitled to federal habeas relief on this claim.




                                          25
                                          7

       Next, Taylor argues that he received ineffective assistance when Tuddles

failed to move for a mistrial. Taylor says that Tuddles should have moved for a

mistrial on the ground that the testimony of two prosecution witnesses – Saleh Sayah

and Joseph Salvidar – was tainted because they spoke to Hanson about his testimony

after he testified and before they testified. While Tuddles did not seek a mistrial, he

did cross-examine these witnesses about their conversations with Hanson. Sayah

testified that he talked to Hanson primarily about what happened in the courtroom

when Hanson testified, but not about the specific details of what happened on the

night of the shooting. (See 4/3/2012 Trial Tr. at 64, ECF No. 5-7, PageID.629-30.)

Salvidar admitted to talking to Hanson before and after Hanson’s testimony. Hanson

told Salvidar that defense counsel would not allow Hanson to fully answer questions

but Hanson did “not really” discuss anything else about the case. (Id. at 111,

PageID.676.) Taylor contends that the witnesses’ testimony was colored by their

discussions with Hanson and that Tuddles’s failure to request a mistrial resulted in

prejudice.

       The Michigan Court of Appeals considered this claim on direct review and

rejected it:

               Generally, there are three remedies available when a
               witness violates a sequestration order: holding the
               offending witness in contempt, allowing cross-
               examination regarding the violation, or precluding the
                                          26
              witness from testifying. People v. Meconi, 277 Mich.App.
              651, 654; 746 NW2d. 881 (2008). But precluding
              witnesses from testifying “is an extreme remedy that
              should be sparingly used.” Id. Simply because the
              witnesses spoke with each other outside of court, and not
              regarding the substance of their testimony, would not
              warrant such an extreme sanction. Cf. id. at 654–655
              (where a witness had been present in the courtroom in
              violation of a sequestration order, but heard only “short
              opening statements, not testimony,” it was an abuse of
              discretion to prohibit the witness from testifying). Rather,
              under the circumstances, Tuddles pursued a reasonable
              course of action-cross-examining the witnesses regarding
              their conversations. Tuddles then used the testimony he
              elicited to argue that the witnesses were not credible. This
              was a reasonable strategic choice by counsel. Counsel was
              not ineffective for failing to request a more severe
              sanction, which almost certainly would have been denied.

Taylor, 2016 WL 5886316, at *8.

      Taylor has not shown that the Michigan Court of Appeals’ decision was an

unreasonable application of, or contrary to, clearly established federal law. He has

not cited any clearly established law requiring the sequestration of witnesses or a

particular remedy when a sequestration order is violated. Nor has he established that

Tuddles’s manner of addressing the violation of the sequestration order was an

unreasonable way of handling the violation within the options available to him under

state law. For all of these reasons, Taylor is not entitled to federal habeas relief on

this claim.




                                          27
                                           8

      Finally, Taylor contends that all of his attorneys’ errors, considered

cumulatively, denied him a fair trial. This cumulative error claim is not cognizable

on federal habeas review. See Webster v. Horton, -- F. App’x ---, 2019 WL 6123515,

*4 (6th Cir. Oct. 24, 2019) (“Webster argued that the trial court’s cumulative errors

entitled him to habeas relief. As stated by the district court, such claims of cumulated

trial errors are not cognizable under § 2254). See also Moreland v. Bradshaw, 699

F.3d 908, 931 (6th Cir. 2012). Taylor is therefore not entitled to federal habeas relief

on this claim.

                                          IV

      In Taylor’s second claim for habeas relief, he argues that the state court

findings of fact are contrary to the record and that relief is warranted under 28 U.S.C.

§ 2254(d)(2)’s “unreasonable determination of the facts” clause. Section 2254(d)(2)

provides that a federal court may grant habeas relief if a state court decision “was

based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2).            A habeas

petitioner bears the burden of rebutting a state court’s factual findings “by clear and

convincing evidence.” 28 U.S.C. § 2254(e)(1).            And “a state-court factual

determination is not unreasonable merely because the federal habeas court would




                                          28
have reached a different conclusion in the first instance.” Wood v. Allen, 558 U.S.

290, 301 (2010).

      Taylor raises this as a separate claim for habeas relief, but, in his brief, he

combines this claim and his ineffective assistance of counsel claim in one section.

Indeed, Taylor provides little argument to support relief under Section 2254(d)(2).

His argument rest in large part on his contention that McDuffie’s testimony at the

state court evidentiary hearing was not believable.             However, as Taylor

acknowledged to this Court (see 11/22/2019 Tr. at 29, ECF No. 12, PageID.2841),

the trial court found McDuffie’s testimony to be credible, and the Michigan Court

of Appeals held that that determination was reasonable. See Taylor, 2016 WL

5886316, at *3. While Taylor might find McDuffie’s testimony incredible or

unpersuasive, his disagreement with the state courts’ credibility assessment does not

rebut the presumption of correctness given to state court factual findings. The same

analysis applies to the remainder of Taylor’s factual-determination claims. He has

not shown the Michigan Court of Appeals’ decision rested upon an unreasonable

determination of the facts, and he therefore is not entitled to federal habeas relief on

this claim.

                                           V

      In Taylor’s final claim for habeas relief, he argues that the prosecutor

committed misconduct when he knowingly presented false testimony from witness

                                          29
Robert Hanson. As described above, Hanson’s trial testimony that he saw Taylor

commit the shooting was inconsistent with prior statements that Hanson had given

to the police. And as further described above, following an evidentiary hearing,6 the

state trial court held that the prosecutor knowingly presented Hanson’s false and

material testimony and granted a new trial. (See ECF No. 5-14, PageID.1401-02.)

The Michigan Court of Appeals granted the prosecution’s application for leave to

appeal that ruling, reversed the trial court’s decision, and remanded for reinstatement

of Taylor’s convictions and sentences. See Taylor, 2014 WL 4160557, at ** 6-7.

      The Michigan Court of Appeals recognized that a prosecutor’s knowing

presentation of material, false testimony could violate a defendant’s due process

rights. But it concluded that the prosecutor did not know Hanson’s testimony was

false, and, even if the prosecutor did, the testimony was not material. See id. at *6.

      Taylor has not shown that the Michigan Court of Appeals’ holding that the

prosecutor did not knowingly present false testimony was unreasonable. Hanson’s

trial testimony clearly contradicted his earlier police statement. But Taylor has not

made a sufficient showing that would compel the conclusion the prosecutor knew

Hanson’s trial testimony was false. Nor has Taylor shown that the Michigan Court


6
   A transcript of the evidentiary hearing was not filed. Relevant portions of the
evidentiary hearing are quoted in the parties’ briefs in this Court and in the state
court briefs. Because the parties do not dispute the nature and content of the
testimony adduced at the evidentiary hearing, the Court may decide this claim
without requiring production of the state-court evidentiary hearing transcript.
                                          30
of Appeals’ contrary conclusion – i.e., that the prosecutor did not know the testimony

was false – was unreasonable. Taylor has therefore failed to show that he is entitled

to federal habeas relief on this claim.

                                          VI

      Federal Rule of Appellate Procedure 22 provides that an appeal may not

proceed unless a certificate of appealability (a “COA”) is issued under 28 U.S.C. §

2253. Rule 11 of the Rules Governing Section 2254 Proceedings now requires that

the Court “must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” A COA may be issued “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2).   The substantial showing threshold is satisfied when a petitioner

demonstrates “that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).

      The Court finds that jurists of reason could debate the Court’s conclusion with

respect to Taylor’s ineffective assistance of counsel claims arising from McDuffie’s

decision to call Taylor to testify at the preliminary examination and Tuddles’s failure

to move to exclude the admission of that testimony at trial. The Court will grant a

limited certificate of appealability with respect to those two claims only. The Court

will deny a certificate of appealability with respect to Taylor’s other claims because

                                          31
jurists of reason could not debate the Court’s conclusion that he has failed to

demonstrate an entitlement to habeas relief with respect to those claims.

                                        VII

      For the reasons set forth above, the Court DENIES Taylor’s petition for writ

of habeas corpus (ECF No. 1), and it GRANTS Taylor a limited certificate of

appealability as set forth above.

      IT IS SO ORDERED.
                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 30, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 30, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         32
